DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/17/2019 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 4 recites the limitation "the plurality of layers arranged to form a Bragg reflector, each layer of the plurality of layers having the same thickness between 100 nm and 10 microns" the plurality of layers arranged to form a Bragg reflector, each layer of the plurality of layers having the same thickness between 100 nm and 10 microns” (as recited in lines 1-3) is:
	“the reflecting thin-film coating forming a Bragg reflector, the reflecting thin-film coating having a thickness between 100 nm and 10 microns” (emphasis added).

Claim 6 recites the limitation "the semiconductor light emitting device" (emphasis added) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the semiconductor light emitting device” (as recited in lines 2-3) is:
“said each of the semiconductor light emitting devices” (emphasis added).

Claim 7 recites the limitation "the semiconductor light emitting device" (emphasis added) in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the semiconductor light emitting device” (as recited in lines 1-2) is:
“said each of the semiconductor light emitting devices” (emphasis added).

Claim 18 recites the limitation "the plurality of layers arranged to form a Bragg reflector, each layer of the plurality of layers having the same thickness between 100 nm and 10 microns" (emphasis added) in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the plurality of layers arranged to form a Bragg reflector, each layer of the plurality of layers having the same thickness between 100 nm and 10 microns” (as recited in lines 1-3) is:
	“the reflecting thin-film coating forming a Bragg reflector, the reflecting thin-film coating having a thickness between 100 nm and 10 microns” (emphasis added).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (U.S 2013/0265759).
As to claim 1, CHEN discloses in Figs. 3 & 6A a light emitting structure comprising: a plurality of semiconductor light emitting devices (a plurality of “light emitting chips” 23) (Fig. 6A, para. [0023], [0026]-[0027]); each of the semiconductor light emitting devices (“light 
CHEN does not disclose each of the semiconductor light emitting devices are disposed less than 100 microns apart from each other.  
However, it would have been obvious to one of ordinary skill in the art to use the teaching of CHEN in the range (less than 100 microns for disposing each of the semiconductor light emitting devices apart from each other) as claimed, in order to emit a large amount of light per area by arranging the semiconductor light emitting devices with a small distance therebetween so as to improve light efficiency, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating a distant range of the semiconductor light emitting devices disposing apart from each other is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

As to claim 5, as applied to claim 1 above, CHEN discloses in Figs. 3 & 6A all claimed limitations including the limitation wherein the reflecting thin-film coating (“reflective layer” 22) operating as a partial reflector (see Fig. 6A). 
As to claim 6, as applied to claim 1 above, CHEN discloses in Figs. 3 & 6A all claimed limitations including the structure further comprising: a wavelength converting element (“the protective layer 26 acts as a wave length conversion layer”, para. [0029]) disposed on a top surface of said each of the semiconductor light emitting devices (23), the reflecting thin-
As to claim 7, as applied to claim 1 above, CHEN discloses in Figs. 3 & 6A all claimed limitations including said each of the semiconductor light emitting devices comprising: a die (“light emitting chip” 23); and a transparent layer (“transparent protective layer” 26) on a side (top side) of the die (“light emitting chip” 23) and defining the sidewall on which the thin-film reflective coating (“reflective layer” 22) is disposed (Fig. 26, para. [0028]).
As to claims 8, 9, and 10, as applied to claims 1 and 7 above, CHEN discloses in Figs. 3 & 6A all claimed limitations including the transparent layer (“transparent protective layer” 26) having a refractive index that varies to perform an optical function on light emitted from the die (23); the transparent layer (“transparent protective layer” 26) having a variable thickness that gives the sidewall a slope (see Fig. 6A); and the transparent layer (“transparent protective layer” 26) extending over a top of the die (23) and performs an optical function on light emitted from the die (3) (Fig. 6A, para. [0028], [0029]).  
CHEN does not disclose the transparent layer including a porous material. However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use porous material for the transparent layer in the teaching of CHEN in order to reduce production cost, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06. 

Claims 11-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (U.S 2011/0031520).

Mizuno does not disclose each of the semiconductor light emitting devices are disposed less than 100 microns apart from each other.  
However, it would have been obvious to one of ordinary skill in the art to use the teaching of Mizuno in the range (less than 100 microns for disposing each of the semiconductor light emitting devices apart from each other) as claimed, in order to emit a large amount of light per area by arranging the semiconductor light emitting devices with a small distance therebetween so as to improve light efficiency, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence 
As to claim 12, as applied to claim 11 above, Mizuno discloses in Figs. 1A-14B all claimed limitations except for the reflecting thin-film coating including at least 20 layers and no more than 80 layers.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of Mizuno in the range (at least 20 layers and no more than 80 layers for making the reflecting thin-film coating) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), MPEP 2144.05. There is no evidence indicating the thickness range of the reflecting thin-film coating is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
As to claim 13, as applied to claim 11 above, Mizuno discloses in Figs. 1A-14B all claimed limitations except for the forming the thin-film coating comprising forming by atomic layer deposition.  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use atomic layer deposition process for forming the thin-
As to claim 16, as applied to claim 11 above, Mizuno discloses in Figs. 1A-14B all claimed limitations including the method further comprising texturing a top surface of the semiconductor light emitting device (“semiconductor light emitting elements” 14) (Figs. 1A-14B).
As to claim 17, as applied to claim 11 above, Mizuno discloses in Figs. 1A-14B all claimed limitations including the limitation wherein the reflecting thin-film coating (“reflective layer” 22) operating as a partial reflector (see Fig. 6A). 
As to claims 19 and 20, as applied to claim 11 above, Mizuno discloses in Figs. 1A-14B all claimed limitations except for the method further comprising forming, in the reflecting thin-film coating, a layer of porous material; and the forming the layer of porous material using a zero gel process or a pulsed laser deposit process. However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use a layer of porous material for forming the reflecting thin-film coating, and use a zero gel process or a pulsed laser deposit process for forming the layer of porous material in the teaching of Mizuno in order to reduce production cost, because such material and process substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (U.S 2011/0031520) in view of Chae et al. (U.S 2006/0033116) (of record).

Chae et al. disclose in Fig. 3b a method comprising: forming the semiconductor light emitting device (“light-emitting diode”, Fig. 3b, para. [0063]) by forming a light emitting diode (LED) (comprising “upper clad layer” 24, “lower clad layer” 22 and “active layer” 23) on a growth substrate (21) (see Fig. 3b, para. [0053], [0054], [0061], [0063], [0064], [0069]), the reflecting thin-film coating (“reflective layer” 30) being formed to cover one or more sides of the growth substrate (21) while leaving a top surface of the growth substrate (21) exposed (see Fig. 3b).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Mizuno by forming the semiconductor light emitting device by forming a light emitting diode (LED) on a growth substrate, the reflecting thin-film coating being formed to cover one or more sides of the growth substrate while leaving a top surface of the growth substrate exposed as taught by Chae et al. in order to improve luminance characteristics of the packaged light-emitting diode (see para. [0064] in Chae et al.). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (U.S 2013/0265759) in view of Chae et al. (U.S 2006/0033116) (of record).

Chae et al. disclose in Fig. 3b a structure comprising: the semiconductor light emitting device (“light-emitting diode”, Fig. 3b, para. [0063]) includes including a growth substrate (21) and a light emitting diode (LED) (comprising “upper clad layer” 24, “lower clad layer” 22 and “active layer” 23) that is formed on the growth substrate (21) (see Fig. 3b, para. [0053], [0054], [0061], [0063], [0064], [0069]), and the reflecting thin-film coating (“reflective layer” 30) covers covering one or more sides of the growth substrate (21) while leaving a top surface of the growth substrate (21) exposed (see Fig. 3b). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of CHEN by providing the semiconductor light emitting device including a growth substrate and a light emitting diode (LED) that is formed on the growth substrate, and the reflecting thin-film coating covering one or more sides of the growth substrate while leaving a top surface of the growth substrate exposed as taught by Chae et al. in order to improve luminance characteristics of the packaged light-emitting diode (see para. [0064] in Chae et al.). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (U.S 2013/0265759) in view of Moran et al. (U.S 2016/0240735) (of record).

Moran et al. disclose in Fig. 18 a structure and a corresponding method comprising: the reflecting thin-film coating (46) includes a Bragg reflector (see Fig. 18, para. [0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of CHEN by having the reflecting thin-film coating including a Bragg reflector as taught by Moran et al. in order to reduce production cost. 
CHEN in view of Moran et al. does not disclose the reflecting thin-film coating having a thickness between 100 nm and 10 microns.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of CHEN with Moran et al. in the range (between 100nm and 10 microns for making the reflecting thin-film coating) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), MPEP 2144.05. There is no evidence indicating the thickness range of the reflecting thin-film coating is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (U.S 2011/0031520) in view of Moran et al. (U.S 2016/0240735) (of record).
As to claim 18, as applied to claim 11 above, Mizuno discloses in Figs. 1A-14B all claimed limitations except for the reflecting thin-film coating forming a Bragg reflector, the reflecting thin-film coating having a thickness between 100 nm and 10 microns.
Moran et al. disclose in Fig. 18 a structure and a corresponding method comprising: the reflecting thin-film coating (46) includes a Bragg reflector (see Fig. 18, para. [0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Mizuno by having the reflecting thin-film coating including a Bragg reflector as taught by Moran et al. in order to reduce production cost. 
Mizuno in view of Moran et al. does not disclose the reflecting thin-film coating having a thickness between 100 nm and 10 microns.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of Mizuno with Moran et al. in the range (between 100nm and 10 microns for making the reflecting thin-film coating) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), MPEP 2144.05. There is no evidence indicating the thickness range of the reflecting thin-film . 
   
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


      				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        February 24, 2021